Citation Nr: 1540325	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-43 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for peripheral vascular disease (PVD) of the bilateral lower extremities (BLEs).

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to a disability rating in excess of 30 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 19l7 and July 1977 to August 1986 with service in the Republic of Vietnam and additional unverified service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2015, the Veteran presented sworn testimony during a video conference hearing in San Antonio, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The issues of service connection for the left knee and bilateral hips and an increased rating for the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for service connection for PVD of the BLEs.

2.  The RO denied service connection for a torn medial meniscus of the left knee with degenerative joint disease in February 1994 on the basis that the evidence did not show an inservice left knee injury or a medical nexus between his service-connected right knee disability and his claimed left knee disability; and, while the Veteran filed a notice of disagreement, he did not perfect an appeal for this issue.

3.  Evidence submitted subsequent to the February 1994 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for PVD of the BLEs by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2015); 38 C.F.R. § 20.204 (2015).

2.  The February 1994 rating decisions denying service connection for a torn medial meniscus of the left knee with degenerative joint disease is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

3.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left knee disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

The Veteran perfected his appeals of the April 2008 denial of service connection for PVD of the BLEs.  A July 2015 written statement from the Veteran indication that he wished to withdraw his appeal for this claim.  His withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2015).  Thus, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for PVD of the BLEs.  It is dismissed.

II. New and Material Evidence

As the application to reopen the previously denied claim for service connection for the left knee is being granted, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection for the left knee was initially denied in a February 1994 rating decision.  The RO determined that there was no evidence of an inservice left knee injury to substantiate a direct service connection claim and that there was no evidence of a medical nexus between his left knee and his service-connected right knee to substantiate a secondary service connection claim.  An August 1994 rating decision confirmed and continued the denial.   The Veteran filed an NOD, but did not perfect an appeal with this decision.  The February 1994 rating decisions is the last final prior denial of the left knee claim.

Subsequent to the February 1994 rating decision, the Veteran submitted a written statement and provided hearing testimony stating that he injured his left knee during a parachute jump in service.  He stated that the injury occurred at the same time he injured his service connected right knee.  He further maintained that his left knee arthritis was the result of the cumulative traumas related to his parachuting MOS.  At this point, this assertion must be presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510 (1992).  This opinion satisfies the low threshold requirement for new and material evidence and the left knee claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

The appeal for service connection for PVD of the BLEs is dismissed.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a left knee disability has been received, the application to reopen is granted.


REMAND

With regard to the (reopened) left knee and bilateral hip claims, the Veteran has not been afforded a VA examination or opinion.  He argues that these disabilities are the result of parachuting performed in service.  He also maintains that both disabilities were either caused or aggravated by his service connected right knee disability.  These claims must be remanded for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the right knee claim, the Veteran testified at his July 2015 Board hearing that his disability has worsened since his most recent VA examination in February 2009.  Further, the treatment records indicate that he has undergone another right knee surgery since that time.  As this suggests a possible worsening of the Veteran's right knee disability, a new VA examination is necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran must be scheduled for a VA examination with an appropriate examiner to address the nature and etiology of his left knee and bilateral hip disorders and the current severity of his right knee disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

With regard to the left knee and bilateral hip disabilities, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed left knee and bilateral hip disabilities were 

a. had their onset in service or are otherwise etiologically related to service, to include trauma related to parachuting; 
b. caused by his service-connected right knee disability;
c. or; aggravated by his service-connected right knee disability.  

The examiner should specifically address the Veteran's history of parachute jumps in service, as well as the postservice findings of altered gait due to the right knee disability.

With regard to the right knee disability, the examiner should determine the current severity of this service-connected disability.  All indicated studies should be completed, including range of motion testing.  

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claims of entitlement to service connection for left knee and bilateral hip disabilities and an increased rating for a right knee disability should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


